DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 1/11/2021.  Claim 30 has been canceled and claims 34 and 35 have been added.  Claims 1, 7-9, 11, 13-19, 21, 22, 25-29 and 31-35 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Slaby on 1/13/2021.

4.	The application has been amended as follows:
Claim 1, line 12, change “selected” to -- is selected --.
Claim 1, line17, delete “of formula (I)”.
Claim 1, line 24, change “such as” to -- selected from --.
Claim 1, line 37, change “bind” to -- bond --.
Claim 1, last line, change “NR9” to -- NR9 --.
Claim 8, line after structure (VIf), change “R1” to – R1 --.
11 to R13 are OH, where R9 is as defined in claim 1,” to -- where R9 is as defined in claim 1, whereby at least two of the groups R11 to R13 are OH, --.
Claim 19, line 2, change “(E)” to -- (D) --.
Claim 20, line 3, change “oxide/hydroxide” to -- oxide or metal hydroxide --.
Claim 20, line 4, change “solvent” to -- solvent (E) --.
Claim 20, line 7, delete “if necessary”.
Claim 21, line 4, change “solvent” to -- solvent (E) --.
Claim 21, line 7, change “evaporating if necessary the solvent (E) optionally” to – optionally evaporating the solvent (E) --.
Claim 23, line 3, delete “comprising crystalline structures”.
Claim 24, line 3, delete “comprising crystalline structures”.
Claim 25, line 4, delete “are”.
Claim 28, line 1, change “coat,” to -- coat, or --.
Claim 29, line 1, change “a film, a casted or dispensed coat, a shaped” to – the film, the casted or dispensed coat, or the shaped --.
Claim 34, line 11, change “selected” to -- is selected --.
Claim 34, line16, delete “of formula (I)”.
Claim 34, line 23, change “such as” to -- selected from --.
Claim 34, line 36, change “bind” to -- bond --.
Claim 34, last line, change “NR9” to -- NR9 --.
Claim 35, line 11, change “selected” to -- is selected --.
Claim 35, line16, delete “of formula (I)”.

Claim 35, line 36, change “bind” to -- bond --.
Claim 35, last line, change “NR9” to -- NR9 --.


Allowable Subject Matter

5.	Claims 20, 23 and 24 have been rejoined.  Claims 1, 7-9, 11, 13-29 and 31-35 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Masatomi et al. (US 2015/0164774) and Okawa et al. (US 2015/0252220).
Masatomi et al. disclose a liquid aryl group-containing polyorganosiloxane comprising an arylsiloxy unit represented by RSiO3/2, wherein R is an aryl group, and wherein the arylsiloxy unit constitutes from 20 to 50 mol % of all the siloxy units constituting the polyorganosiloxane, which can be represented by formula (1) or (1-1):

    PNG
    media_image1.png
    42
    319
    media_image1.png
    Greyscale

wherein R1 to R5 are each independently a monovalent organic group or a hydrogen atom, R is an aryl group, R' is a hydrogen atom or a monovalent organic group other than an aryl group, 
	
    PNG
    media_image2.png
    32
    325
    media_image2.png
    Greyscale

wherein, RA is a phenyl group or a naphthyl group, R6 and R7 are each independently a monovalent organic group or a hydrogen atom; and the refractive index is not less than 1.50, and an alkali metal hydroxide can be included (claims 1-4, [0065]).  Masatomi et al. also disclose a phenyl group-containing organopolysiloxane represented by structural formula (2-1) or structural formula (2-2):

    PNG
    media_image3.png
    87
    323
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    139
    323
    media_image4.png
    Greyscale

wherein each R8 is independently a group selected from a phenyl group, an aralkyl group, a hydrogen atom, a hydroxyl group, or a fluorinated alkyl group or an alkyl group having from 1 to 20 carbons, and the refractive index is not less than 1.55 (claims 5 and 6, [0082]).
Okawa et al. disclose a curable silicone composition comprising: (A) an organopolysiloxane represented by the average unit formula: 

    PNG
    media_image5.png
    26
    225
    media_image5.png
    Greyscale

wherein, the R1 moieties are alkyl groups, alkenyl groups, phenyl groups, or hydrogen atoms; the R2 moieties are groups represented by R1, condensed polycyclic aromatic groups, or groups including a condensed polycyclic aromatic group, provided that at least one of the R1 and R2 moieties in the molecule is an alkenyl group or hydrogen atom and at least one R2 moiety in the molecule is a condensed polycyclic aromatic group or a group including a condensed polycyclic aromatic group; and (B) metal oxide microparticles; wherein the component (A) is an organopolysiloxane in which at least 50 2 moieties in the formula are condensed polycyclic aromatic groups or groups containing condensed polycyclic aromatic groups (claims 1 and 2).  
	Thus, Masatomi et al. and Okawa et al. do not teach or fairly suggest the claimed composition comprising particles selected from the group consisting of metal oxides and metal hydroxides (A) and one or more of a specific polyorganosiloxane (B).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/           Primary Examiner, Art Unit 1762